Citation Nr: 1509037	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PSTD) from February 13, 2007, and in excess of 50 percent from April 15, 2009.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and significant other



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Atlanta, Georgia RO.

In January 2015, the Veteran and his significant other presented sworn testimony during a video-conference Board hearing in Atlanta, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

As a matter of history, the Board notes that the Veteran's claim for service connection for PTSD was initially deferred by the AOJ in November 2007.  Afterwards, a April 2008 rating decision awarded the Veteran service connection for PTSD back to the date of his initial application, February 13, 2007.  He was assigned a disability rating of 10 percent for the entirety of this period in the same April 2008 rating decision.  He filed a timely NOD with this decision in December 2008.  He was subsequently awarded a PTSD rating of 30 percent in a March 2010 rating decision from the February 13, 2007 application.  This March 2010 rating decision was also accompanied by a March 2010 Statement of the Case (SOC) parroting the Rating Decision.  In response, the Veteran filed a timely substantive appeal (Form 9) in April 2010.  In the pendency of the appeal, the AOJ received additional evidence and issued a Supplemental Statement of the Case (SSOC) increasing the Veteran rating to 50 percent effective April 15, 2009.  Thus, the issue has been presented to the Board as staged rating claim for PTSD as reflected on the title page.

The issue of TDIU was raised during the video-conference Board hearing, but has not been adjudicated by the AOJ.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Board finds that the Veteran has reasonably raised a claim of entitlement to service connection for TDIU.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From February 13, 2007, the date of service connection, the Veteran's service connected PTSD resulted in at most occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2. The Veteran maintains some, albeit limited, social and occupational ability, but does not demonstrate total occupational or social impairment or symptoms that equate to such.

	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for service-connected PTSD have been met for the time period beginning on February 13, 2007. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

The Veteran has appealed the propriety of the initially assigned rating for her PTSD from the original grant of service connection.  VA's General Counsel has held that no additional notice is required for such downstream issues.  VAOPGCPREC 8-2003.  The Court specifically held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the rating decision on appeal.  He was subsequently awarded an increased rating and a TDIU as a part of that appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The AOJ associated the Veteran's service treatment records, service personnel records and VA treatment records with the claims file.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

In February 2008, July 2010, and January 2015, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2014). Where the Veteran timely appeals the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal. See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD Rating Criteria

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

 A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id 

Interpreting GAF Scores

 Within the Diagnostic and Statistical Manual of Mental Disorders 4th edition (DSM-IV), Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive. The same is true of any physician's statement as to the severity of a disability. It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

Evaluating Mental Disorders for Rating Purposes

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) . The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered, but neither the Board nor the AOJ shall assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Merits of the Claim

The Veteran contends that his PTSD disability warrants a higher evaluation when the symptoms are viewed in totality.

The Board finds that the Veteran's PTSD disability should be rated at 70 percent disabling for the entirety of the appeal period.  The Board first turns to the time period outside of the appeal period to provide context of the Veteran's disability.  This time period includes VA treatment notes from the Augusta, Georgia - VAMC wherein a clinician in September 2006 provided a GAF score of 40 for the Veteran's PTSD. Following this period and entering into the period under review the Board notes the Veteran's VA treatment notes contain a GAF score of 40 in March 2007,  a GAF score of 42 in August 2007, a GAF score of 42 in December 2007, a GAF score of 42 in November 2008, GAF score of 42 in May 2008, and a GAF of 40 in  April 2009.  Outside of these GAF scores, the Board finds that the Veteran's statements further elucidate on his condition, as he states in August 2010 that in the last few years his symptoms have worsened, and in June 2010 wherein he stated to his VA clinician that "I don't want to hurt myself or others but when I have this burning feeling I get restless."  This prompted the clinician to note in the treatment note that "Goal: Control of symptoms as to not interfere with daily activities or lead to endangerment of self or others."  In July 2010, the Veteran was provided a VA examination wherein the examiner stated, "The patient admitted to having panic attacks and he has them about once or twice a day" (Emphasis added).  This examiner also notes, "At times, he wishes he were not living but never considered suicide."  Insofar as the Veteran has relationship with others, the VA examiner records, "[The Veteran] goes out to dinner with his lady friend a couple of times a week.  Occasionally visits her family but watches TV and stays out of their conversation."  

The Board now turns to the third party statements submitted on the Veteran's behalf, these statements are mainly from the Veteran's significant other which document periods of intense mood swings and the difficulty on the part of the Veteran to maintain an effective relationship with her or others.  The Veteran's significant other's September 2010 correspondence includes "He will not do anything on his own [...] He will change moods in a flash, get really irritated washing the floor, hollering, cursing, swing[ing] his hands - and five minutes later he will think it is funny."  This significant other also states, "I know he wants to do better but things that are in his mind will not let that happen.  I can't talk or discuss things within him.  Lately, he accuses me of turning against him and I am only trying to help him."

Recently, in a  VA examination report completed in January 2015, a VA examiner recorded the Veteran's symptoms to include "markedly diminished interest or participation in significant activities, feeling of detachment, or estrangement from others, irritability or outbursts of anger, difficulty concentrating, mild memory loss, such as forgetting names, directions or recent events, impaired judgment, difficulty in establishing and maintaining effective work and social relationship, difficulty adapting to stressful circumstances, including work or a work like setting, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence."  The VA examination report includes the VA examiner conclusion that the Veteran's "PTSD symptoms described above cause clinically significant distress or impairment in social, occupation, or other important areas of functioning."  This conclusion is further bolstered by the VA examiner's reports of the Veteran's symptoms which included mention of panic attacks once or twice a day, suicidal ideation, and the VA clinician to set the goal of control of symptoms that not interfere with daily activities or lead to endangerment of others."  The Veteran's significant other's correspondence is also credible and she is competent to report her experiences with the Veteran.  These experiences include witnessing the Veteran quickly change mood and "hollering and cursing" and inability to do anything on his own.  

Last, the Board VA examiner in January 2015 reports criteria which align with a 70 percent rating which include "PTSD symptoms described above cause clinically significant distress  or impairment in social, occupation, or other important areas of functioning."

PTSD Rating of 70 Percent - Warranted

The Board finds that after reviewing the evidence, that the Veteran's PTSD warrants a 70 percent rating for the entirety of the period under review.  The Veteran's consistent GAF scores in the 40-42  range indicate under the DSM-IV that the Veteran has "major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood" and "serious symptoms (e.g.. suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social or occupational [,,,] functioning"  These GAF scores more closely align to the 70 percent rating criteria "Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  

Taken in total, the Board finds that the Veteran's PTSD symptoms as a complete picture show that a 70 percent rating is warranted for the entirety of the appeal.  While it appears at times that the Veteran's PTSD symptoms have abated when placed in the context of the Veteran's clinical record, these periods of remission or short in duration and do not reflect the Veteran's overall disability picture.  Therefore, the Board finds that a 70 percent rating is warranted for entirety of the appeal period.  

	(CONTINUED ON NEXT PAGE)


PTSD Rating in Excess of 70 Percent is Not Warranted

The Board finds that a 100 percent rating is not warranted for this timeframe because the Veteran is not totally occupation and social impaired as evidenced by his ability to maintain a relationship with his significant and his ability to help his significant other work on rental houses.  While the Board is aware that the Veteran was awarded Social Security Administration (SSA) disability on the basis of his inability to sustain substantial gainful employment, the Board notes that the criteria for a 100 percent rating is total social and occupational impairment.  The Veteran in his contention has never maintained that he is totally occupationally and socially impaired, instead he states in his December 2008 Notice of Disagreement (NOD) that "The PTSD is affecting my interaction with other people [....] I should be considered for unemployability."  The Board finds the Veteran's own statements and the absence of any evidence that the Veteran is completely occupationally and socially impaired by any clinicians, either VA or SSA, is evidence that the Veteran has maintained some level of occupational and social functioning.  Nor has the Veteran demonstrated symptoms which would equate to the severity of the symptoms listed in the criteria for a 100 percent rating, e.g. gross impairment in thought process or communication; or persistent danger of hurting himself or others.  In sum, the Board finds that the Veteran's relationship with his significant other, his functional capacity - limited though it is, is evidence that the Veteran is not totally socially and occupationally impaired.


ORDER

Entitlement to an initial disability rating or 70 percent for PTSD beginning on February 13, 2007, is granted.



	(CONTINUED ON NEXT PAGE)



REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for TDIU.  The AOJ has yet to have an opportunity to develop and adjudicate this claim and the Board finds that it would be premature to adjudicate this claim prior to the AOJ determination.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a).  The AOJ has not yet had the opportunity to properly develop this claim and as such the Board is remanding the claim to the AOJ to be adjudicated following the proper development.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service connected disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

If any requested records are not available including SSA records, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

The Veteran should also be notified that the Veteran's Hospital Administration (VHA) and Veteran's Benefits Administration (VBA) are independent of each other, and thus, medical records must be requested from VHA by VBA which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to his claim are collected in an expeditious manner.

2.  Ensure that the examination report complies with this remand.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


